DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for domestic priority.  Provisional application 62/838,022 contains support for the instant application.  The effective filing date is 04/24/2019.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/27/2019, 12/05/2019, and 04/28/2020 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “992” has been used to designate both Environment (annotated data) and Reward (Figure 9B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
*Note: Based on Paragraph [0137] of the specification, it appears that the applicant intended “Environment (annotated data)” to be labeled with reference character 982 instead of 992.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In paragraph [00100], line 11: “Gaussian mixture models 736” should be changed to “Gaussian mixture models 734”.  
In paragraph [00129], line 3: “mode-based” should be changed to “model-based”.
In paragraph [00177], line 1: “At block 1324” should be changed to “At block 1334”.
Appropriate correction is required.

Claim Objections
Claim 8
Claim 8, line 2: “one processor to at least:” should be changed to “one processor to:”.  Please consider removing “at least”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“at least one processor to: execute one or more artificial intelligence models trained on aggregated time series data to at least one of a) predict a future medical machine event, b) detect a medical machine event, or c) classify the medical machine event using the one-dimensional time series healthcare-related data” in claims 1 and 8.
“the at least one processor is to aggregate the one-dimensional time series healthcare-related data using at least one of K-means, a Gaussian mixture model, or a density-based spatial clustering of applications with noise” in claims 5 and 13.
“the at least one processor is to execute the one or more artificial intelligence models to at least one of a) predict a future patient event, b) detect a patient event, or c) classify the patient event using the one-dimensional time series healthcare- related data” in claims 7 and 14.
The area of the disclosure that is used for interpretation of the above claim limitations that invoke 112(f) are listed below.  The references to the disclosure are relied upon to provide sufficient structure for the processor and showcase specific algorithms that allow the processor to perform the claimed operations (see MPEP 2181(II)(B)).
Paragraphs [0079]-[00105]
Paragraphs [0086]-[0089] 
Paragraphs [0079]-[00105]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “classify the medical machine event” and “label the medical machine event” in claims 1, 8, and 15 render the claims indefinite.  It is unclear what is meant by and what would potential infringe on classifying the medical machine event and labelling the medical machine event.  This limitation could be interpreted very broadly.  For instance, the medical machine events could be classified as first, second, and third and be labeled as 1, 2, and 3.  It is unclear to the Examiner how the Applicant intends for these limitations to be interpreted and what options for classification and labeling the Applicant intended for. 
The limitation “the at least one processor is to execute the one or more artificial intelligence models to at least one of a) predict a future patient event, b) detect a patient event, or c) classify the patient event using the one-dimensional time series healthcare-related data” renders claims 7 and 14 indefinite.  It is unclear to the Examiner whether these limitations are limiting artificial intelligence models, or if the processor is further configured to execute one or more of the new limitations.  For example, it is unclear whether “predict a future patient event” further limits “predict a future medical machine event” or if both limitations are required (e.g. predicting a future medical machine event and a future patient event).  Claim 20 contains a similar limitation but the “further including executing the one or more artificial intelligence models” language leads the 
The limitation “convert the one-dimensional time series healthcare-related data to a standardized data structure format” in claim 11 renders the claim indefinite.  It is unclear what would be considered a standardized data structure format.  It is also unclear what potential data structure formats would be considered “standardized” and therefore infringe on this claim limitation.
*Note: Claims 2-6, 9-10, 12-13, and 16-20 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rapaka, et al. (U.S PGPub No. 2018/0315182).
Regarding claim 1, Rapaka teaches (Figures 1 and 6) a time series event data processing apparatus (paragraphs [0001], [0002] – system, e.g. apparatus, [0025], [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data) comprising: (Figure 6, element 15) memory storing instructions and one-dimensional time series healthcare-related data (paragraphs [0025], [0031], [0089]); and (Figure 6, element 13) at least one processor (paragraph [0003] and [0083]) to: execute one or more artificial intelligence models trained on aggregated time series data (paragraphs [0014], [0045]) to at least one of a) (Figure 2, element 28) predict a future medical machine event (paragraphs [0068] and [0078] – “outcome is output as a recommendation for what data to gather (e.g., what test to perform) and are used to train the machine”), b) (Figure 2, elements 20 and 22) detect a medical machine event (paragraphs [0024]-[0025] and [0030]), or c) (Figure 2, elements 24 and 26) classify the medical machine event using the one-dimensional time series healthcare-related data (paragraphs [0033], [0035], [0037]); when the one or more artificial intelligence models are executed to predict the future medical machine event, (Figure 2, elements 34 and 36) output an alert related to the predicted future medical machine event to trigger a next action (paragraphs [0072], [0080], [0082] – The system recommends a wearable sensor to ensure proper monitoring of the patient given the condition and past events); (Figure 2, elements 20, 22, and 24) when the one or more artificial intelligence models are executed to detect the medical machine event, label the medical machine event and output the labeled event to trigger the next action (paragraphs [0024]-[0025], [0030], and [0033] – Steps 20 and 22 of Figure 2 acquire the medical scan data and/or other data so that the medical system can extract features in step 24 (which eventually leads to the next actions in steps 34 and 36)); and (Figure 2, elements 24, 26, 28, 34, 36) when the one or more artificial intelligence models are executed to classify the medical machine event, label the medical machine event and output the labeled event to trigger the next action (paragraphs [0038], [0080], and [0082]), wherein the one or more artificial intelligence models includes at least one of a reinforcement learning model, a hybrid reinforcement learning model, a graph neural network model, or a transformer network model (paragraph [0044]-[0045]).
*Note: It is pointed out by the Examiner that in order for a prior art reference to anticipate the instant claim 1 under 35 U.S.C 102, only one of the a), b), and c) limitations must be anticipated.  In the interest of compact prosecution, the Examiner has mapped each of the claim limitations to Rapaka, et al. 

Regarding claim 4, Rapaka teaches the apparatus of claim 1, wherein the one-dimensional time series healthcare- related data includes at least one of patient physiological waveform signal data or medical machine operating signal data (paragraph [0031] – patient physiological waveform signal data, e.g. blood pressure, heart rate, ECG signals, or others).

Regarding claim 6, Rapaka teaches the apparatus of claim 1, (Figure 6, elements 16 and 17) further including a user interface display to display the at least one of the alert or the labeled event (paragraphs [0070] and [0092]). 

Regarding claim 7, Rapaka teaches the apparatus of claim 1, wherein the at least one processor is to execute the one or more artificial intelligence models (paragraphs [0014], [0045]) to at least one of a) (Figure 2, elements 28 and 36) predict a future patient event (paragraphs [0068] – Predicting a risk and outcome for treatment of the patient, e.g. predict a future patient event and [0082] – By recommending a wearable sensor, the processor is predicting a future event that will need to be monitored closely), b) detect a patient event (paragraphs [0031] and [0068] – Potential conditions of the patient are detected based on the input physiological data and medical scan data of the patient), or c) classify the patient event using the one-dimensional time series healthcare- related data (paragraphs [0031], [0066] – “When a new patient is presented to the system, the medical system finds a subset of the closest matches in the dictionary or database, and presents a summary of their outcomes to the user.”, [0069] – results verified by the physician, e.g. results being classified).

Regarding claim 8, Rapaka teaches (Figure 2; Figure 6, element 13) at least one tangible computer-readable storage medium comprising instructions that, when executed, cause at least one processor (paragraphs [0001]-[0003] and [0083]) to at least: execute one or more artificial intelligence models trained on aggregated time blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data, [0045]) to at least one of a) (Figure 2, element 28) predict a future medical machine event (paragraphs [0068] and [0078] – “outcome is output as a recommendation for what data to gather (e.g., what test to perform) and are used to train the machine”), b) (Figure 2, elements 20 and 22) detect a medical machine event (paragraphs [0024]-[0025] and [0030]), or c) (Figure 2, elements 24 and 26) classify the medical machine event using the one-dimensional time series healthcare-related data (paragraphs [0033], [0035], [0037]); when the one or more artificial intelligence models are executed to predict the future medical machine event, (Figure 2, elements 34 and 36) output an alert related to the predicted future medical machine event to trigger a next action (paragraphs [0072], [0080], [0082] – The system recommends a wearable sensor to ensure proper monitoring of the patient given the condition and past events); (Figure 2, elements 20, 22, and 24) when the one or more artificial intelligence models are executed to detect the medical machine event, label the medical machine event and output the labeled event to trigger the next action (paragraphs [0024]-[0025], [0030], and [0033] – Steps 20 and 22 of Figure 2 acquire the medical scan data and/or other data so that the medical system can extract features in step 24 (which eventually leads to the next actions in steps 34 and 36)); and (Figure 2, elements 24, 26, 28, 34, 36) when the one or more artificial intelligence models are executed to classify the medical machine event, label the medical machine event and output the labeled event to trigger the next action (paragraphs [0038], [0080], and [0082]), wherein the one or more artificial intelligence models includes a reinforcement 
*Note: It is pointed out by the Examiner that in order for a prior art reference to anticipate the instant claim 1 under 35 U.S.C 102, only one of the a), b), and c) limitations must be anticipated.  In the interest of compact prosecution, the Examiner has mapped each of the claim limitations to Rapaka, et al. 

Regarding claim 12, Rapaka teaches the at least one tangible computer-readable storage medium of claim 8, wherein the one-dimensional time series healthcare-related data includes at least one of patient physiological waveform signal data or medical machine operating signal data (paragraph [0031] – patient physiological waveform signal data, e.g. blood pressure, heart rate, ECG signals, or others).

Regarding claim 14, Rapaka teaches the at least one tangible computer-readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to execute the one or more artificial intelligence models (paragraphs [0014], [0045]) to at least one of a) (Figure 2, elements 28 and 36) predict a future patient event (paragraphs [0068] – Predicting a risk and outcome for treatment of the patient, e.g. predict a future patient event and [0082] – By recommending a wearable sensor, the processor is predicting a future event that will need to be monitored closely), b) detect a patient event (paragraphs [0031] and [0068] – Potential conditions of the patient are detected based on the input physiological data and medical scan data of the patient), or c) classify the patient event using the one-dimensional time series “When a new patient is presented to the system, the medical system finds a subset of the closest matches in the dictionary or database, and presents a summary of their outcomes to the user.”, [0069] – results verified by the physician, e.g. results being classified).

Regarding claim 15, Rapaka teaches (Figure 1 and 6) a computer-implemented method for medical machine time-series event data processing (paragraphs [0001], [0002], [0025], [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data), the method comprising: executing one or more artificial intelligence models trained on aggregated time series data (paragraphs [0014] [0045]) to at least one of a) (Figure 2, element 28) predict a future medical machine event (paragraphs [0068] and [0078] – “outcome is output as a recommendation for what data to gather (e.g., what test to perform) and are used to train the machine”), b) (Figure 2, elements 20 and 22) detect a medical machine event (paragraphs [0024]-[0025] and [0030]), or c) (Figure 2, elements 24 and 26) classify the medical machine event using the one-dimensional time series healthcare-related data (paragraphs [0033], [0035], [0037]); when the one or more artificial intelligence models are executed to predict the future medical machine event, (Figure 2, elements 34 and 36) outputting an alert related to the predicted future medical machine event to trigger a next action (paragraphs [0072], [0080], [0082] – The system recommends a wearable sensor to ensure proper monitoring of the patient given the condition and past events); (Figure 2, elements 20, 22, and 24) when the one or more artificial intelligence models are executed to detect the medical machine event, labeling the medical machine event and Steps 20 and 22 of Figure 2 acquire the medical scan data and/or other data so that the medical system can extract features in step 24 (which eventually leads to the next actions in steps 34 and 36)); and (Figure 2, elements 24, 26, 28, 34, 36) when the one or more artificial intelligence models are executed to classify the medical machine event, label the medical machine event and output the labeled event to trigger the next action (paragraphs [0038], [0080], and [0082]), wherein the one or more artificial intelligence models includes a reinforcement learning model, a hybrid reinforcement learning model, a graph neural network model, or a transformer network model (paragraph [0044]-[0045]).
*Note: It is pointed out by the Examiner that in order for a prior art reference to anticipate the instant claim 1 under 35 U.S.C 102, only one of the a), b), and c) limitations must be anticipated.  In the interest of compact prosecution, the Examiner has mapped each of the claim limitations to Rapaka, et al. 

      Regarding claim 19, Rapaka teaches the method of claim 15, wherein the one-dimensional time series healthcare- related data includes at least one of patient physiological waveform signal data or medical machine operating signal data (paragraph [0031] – patient physiological waveform signal data, e.g. blood pressure, heart rate, ECG signals, or others).

Regarding claim 20, Rapaka teaches the method of claim 15, further including executing the one or more artificial intelligence models (paragraphs [0014], [0045]) to at Predicting a risk and outcome for treatment of the patient, e.g. predict a future patient event and [0082] – By recommending a wearable sensor, the processor is predicting a future event that will need to be monitored closely), b) detect a patient event (paragraphs [0031] and [0068] – Potential conditions of the patient are detected based on the input physiological data and medical scan data of the patient), or c) classify the patient event using the one-dimensional time series healthcare- related data (paragraphs [0031], [0066] – “When a new patient is presented to the system, the medical system finds a subset of the closest matches in the dictionary or database, and presents a summary of their outcomes to the user.”, [0069] – results verified by the physician, e.g. results being classified).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 9-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, et al. (U.S PGPub No. 2018/0315182).  The articles, “Supervised vs. Unsupervised Learning” by Devin Soni and “Why It’s Important to Standardize Your Data” by Kayla Ferguson, are also relied upon.  Copies of the articles are found attached to this correspondence.
Regarding claims 2-3, 9-10, and 16-17, Rapaka teaches the apparatus of claim 1, the at least one tangible computer-readable storage medium of claim 8, and the method of claim 15.  Rapaka teaches wherein the one-dimensional time series healthcare- related data includes patient physiological signals and medical machine waveform data (paragraph [0031] – blood pressure, heart rate, ECG signals, e.g. time series event data, e.g. one-dimensional data).  Rapaka teaches (Figure 4, elements 40 and 48) that the process of machine training can loop back from the action of resolving under-sampling to varying parameters of an anatomical model (paragraph [0050] – e.g. reinforcement learning model).  Rapaka also teaches that results are examined for accuracy and that the machine can be re-trained (paragraph [0064]).  Rapaka teaches that any type of machine learning algorithm may be used, including supervised, semi-supervised, or unsupervised (paragraph [0045]).  Rapaka teaches (Figure 1) that the machine learning has two main phases: a training phase and an application or testing phase (paragraph [0018]).  Rapaka teaches that the processor can be a combination of widely-known processors and can also be a single device, a plurality of devices or a network (paragraphs [0090]-[0091]).  Rapaka further teaches that when the processor is multiple devices, parallel or sequential division of processing may be used (paragraph [0090]).  Rapaka teaches that other machine learning models including deep convolutional neural networks and kernel based methods could be implemented in the system (paragraph [0037]).  Rapaka does not specifically teach the limitations of claim 2-3, 9-10, and 16-17, that is wherein the apparatus, computer-readable storage medium, and method include a model-based processor, a model- free processor, and a configurable parameter to select between the model-based processor and the model-free processor based on a state of the one-dimensional time series healthcare-related data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the limitations of instant claims 2-3, 9-10, and 16-17 could be arrived to by Rapaka’s teachings of methods, computer-readable media and systems for assessment and/or outcome determination in a medical system.  One of ordinary skill in the art would have interpreted Rapaka’s teaching of a loop-back step to re-train the machine, if the results did not reach an e.g. model-based).  Also evidenced by Soni, unsupervised learning is used when the goal is to learn the inherent structure of data without using explicitly-provided labels (e.g. model-free).  One of ordinary skill in the art would have also found it obvious to include a configurable parameter to select between the model-based processor and the model-free processor as Rapaka teaches that supervised, unsupervised, and semi-supervised machine learning are possible.  One of ordinary skill in the art would want to use different machine learning methods and swap between methods in order to compare results and achieve the strongest correlation between input and output data possible.  One of ordinary skill in the art may also want to be able to swap between machine learning methods as one method may be more suitable to patients who present with certain characteristics/metrics over those who present with different characteristics/metrics.  Therefore, claims 2-3, 9-10, and 16-17 are unpatentable over Rapaka, et al. 

Regarding claims 5, 13, and 18, Rapaka teaches the apparatus of claim 1, the at least one tangible computer-readable storage medium of claim 8, and the method of claim 15.  Rapaka teaches that any type of machine learning can be used, such as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the limitations of instant claims 5, 13, and 18 could be arrived to by Rapaka’s teachings of methods, computer-readable media and systems for assessment and/or outcome determination in a medical system.  One of ordinary skill in the art would have recognized that Rapaka’s teaching of clustering methods could include density-based spatial clustering of applications with noise.  One of ordinary skill in the art would have also known that k-means clustering is a common algorithm used in unsupervised learning, as evidenced by Soni.  One of ordinary skill in the art would want to implement such common algorithms for supervised and unsupervised machine learning as Rapaka teaches that any kind of machine learning can be used, such as supervised, semi-supervised, or unsupervised.  Therefore, claims 5, 13, and 18 are unpatentable over Rapaka, et al.

Regarding claim 11, Rapaka teaches the at least one tangible computer-readable storage medium of claim 8.  Rapaka does not necessarily teach the limitation of instant claim 11, that is wherein the instructions, when executed, cause the at least one processor to convert the one-dimensional time series healthcare-related data to a standardized data structure format.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art to include the step in the instructions to convert the one-dimensional time series healthcare-related data to a standardized data structure format.  One of ordinary skill in the art would have recognized that standardizing the data would be important so that the machine learning algorithm is able to compare data that is internally consistent, as evidenced by Ferguson.  One of ordinary skill in the art would want the data to be standardized so that data that wouldn’t normally be easy to compare can be compared, also evidenced by Ferguson.  Implementing this step of standardizing data will lead to a stronger correlation and outcome of the machine learning algorithm.  Therefore, claim 11 is unpatentable over Rapaka, et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grantcharov, et al. (U.S PGPub No. 2021/0076966) teaches a computer implemented system for automatically recording and generating predictive outputs relating to a medical procedure.  Cheung (U.S PGPub No. 2021/0056413) teaches a deep learning model employing lower layer neural networks.  Kurniawan, et al. (U.S PGPub No. 2020/0327986) teaches an integrated predictive analytics system .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        




/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792